DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on July 9, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 4-8, 11-13, and 15-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the US patent application publication of Adest et al. (2008/0143188).
As to claim 2, Adest discloses a solar power system comprising:  a DC-DC 
converter (305c) connected within and as part of a solar power string (303) (see paragraph [0065], line 3 and Figure 3); a first unconverted string portion (portion 
	As to claim 4, the DC-DC converter (305c) connected within the solar power string (303) is connected with the first unconverted string portion (portion connected to solar panel 301d and converter 305d) through a first string portion conductor (conductor connecting converter 305c to solar panel 301d and converter 305d) and connected with the second unconverted string portion through a second string portion conductor 
	As to claim 5, the string portion loaded circuit voltage values can be achieved by bucking by the DC-DC converter (305c) (see paragraph [0061], lines 7-8, “the converters 305a-305d can be buck converters…”).
	As to claim 6, the solar power string (303) is a first solar power string and the system further comprises a second solar power string (303) connected in parallel with the first solar power string (303) (see Figure 3, parallel strings 303).
	As to claim 7, the DC-DC converter (305c) is a first DC-DC converter, and further comprises a second DC-DC converter connected with the second solar power string (303) (see Figure 3, additional solar power string(s) 303 have their own converters connected with them).

	As to claim 11, the DC-DC converter comprises two sub-converters (see paragraph [0061], lines 10-12, the converters (305a-305d) may contain a number of component converters, e.g. a buck converter and a boost converter in series).
	As to claim 12, at least one of the two sub-converters may comprise a dual mode converter (see paragraph [0061], lines 7-9, the converters (305a-305d) may be buck/boost converters, and buck-boost converters are dual mode converters).
	As to claim 13, at least one of the two sub-converters may comprise a buck converter (see paragraph [0061], 7-8, the converters (305a-305d) may be buck converters).
	As to claim 15, the two sub-converters may share an inductor (608) (see paragraph [0095] and Figure 6, the two sub-converters are a buck converter and a boost converter combined into a single dual mode converter).
	As to claim 16, the system further comprises a DC-AC power inverter (304) that acts on power conducted by the negative and positive rails (see paragraph [0060], lines 7-9 and Figure 3).
	As to claim 17, the first unconverted string portion comprises a solar panel (301d) (see Figure 3).
	As to claim 18, the first unconverted string portion may comprise a plurality of solar panels (e.g. converter 305b has a first unconverted string portion (301d,305d,301c,305c) (see Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adest.

except for the positive rail capable of carrying a loaded circuit voltage relative to the negative rail that is within 7% of a regulatory maximum voltage limit; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have used a positive rail capable of carrying a loaded circuit voltage relative to the negative rail that is within 7% of a regulatory maximum voltage limit, in order to have standards-compliant hardware, and because selections of values of components and operational levels for an electronic device  are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
Claims 3, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter because none of the prior art of record 

	Claim 9 contains allowable subject matter because none of the prior art of record discloses or suggest the positive rail capable of carrying an open circuit voltage relative to the negative rail and a loaded circuit voltage relative to the negative rail that are substantially equal, in combination with the remaining claimed features.
	Claim 14 contains allowable subject matter because none of the prior art of record discloses or suggests the two sub-converters sharing a switch, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The international patent application publication of Wolfs (WO 2006/005125) discloses a similar solar power system comprising solar panels connected to DC-DC converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836